       Case 2:18-cv-00497-DAK-EJF Document 41 Filed 01/13/20 Page 1 of 1




    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH




 Keith F. Bell,

               Plaintiff,                             ORDER TO SHOW CAUSE

         vs.

 Magna Times et al,                                   Case No. 2:18-cv-00497-DAK

               Defendant.                             District Judge Dale A. Kimball




        Plaintiff is hereby ordered to show cause why the above captioned case should not be

dismissed for failure to prosecute. Plaintiff is directed to respond in writing within ten (10) days

from the date of this order and inform the Court of the status of the case and intentions to

proceed. Failure to do so will result in dismissal of the case.

       DATED this 13th day of January, 2020.



                                              BY THE COURT:



                                              ___________________________________
                                              Dale A. Kimball
                                              United States District Judge
